Citation Nr: 0017604	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hip 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen the claim of service connection for 
pityriasis rosea as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for a skin disorder 
(other than pityriasis rosea) as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the course of the current appeal, the RO granted 
entitlement to service connection for nonservice-connected 
pension and service connection for post-traumatic stress 
disorder (PTSD).  These issues are no longer part of the 
current appeal.  

The Board also observes that a February 1999 supplemental 
statement of the case characterized the issue regarding the 
right knee as whether new and material evidence had been 
submitted to reopen a previously denied claim.  Review of the 
record in this case does not indicate that the veteran's 
claim for a right knee disorder has ever been the subject of 
a prior final decision.  Accordingly, the Board will review 
this claim on a de novo basis.  

In May 1989, before the denial of pityriasis rosea as due to 
Agent Orange in May 1994, a U.S. District Court decision 
invalidated the regulations which VA used to evaluate Agent 
Orange cases.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  
The new regulations were implemented under the Agent Orange 
Act of 1991, and they were considered by the RO when the 
claim for service connection for pityriasis rosea was denied 
in 1994.  The veteran did not appeal this decision and it is 
final.  The Board notes, however, that the veteran has termed 
his current claim as one for service connection for "skin" 
disease, and the statement of the case and the supplemental 
statement of the case issued to him by the RO considered 
entitlement to service connection for a "skin" disorder.  
As the finality of the May 1994 determination does not apply 
to any skin disorder other than pityriasis rosea, the issue 
of entitlement to service connection for a skin disorder 
(other than pityriasis rosea) as a result of Agent Orange 
exposure has been added to the title page of this decision 
and will be addressed below.  The Board notes that service 
connection for seborrheic dermatitis and shingles was 
previously denied in April 1970.  That decision is final, and 
the current claim discusses a skin disorder other than 
pityriasis rosea only as secondary to Agent Orange exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A bilateral hip disorder was first demonstrated many 
years after service.  

3.  There is no competent medical evidence of a current right 
knee disorder.  



4.  A May 1994 rating decision by the RO denied service 
connection for pityriasis rosea, claimed as due to Agent 
Orange exposure.  The veteran was informed of that decision 
and of his appellate rights by letter of May 10, 1994.  He 
did not appeal that decision.  

5.  The evidence associated with the claims file subsequent 
to the May 1994 rating decision is either redundant and 
cumulative of evidence previously considered, or is not 
probative of the issue of service connection for a skin 
disorder, pityriasis rosea, claimed as due to Agent Orange 
exposure.  

6.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a skin disorder, 
other than pityriasis rosea, claimed as secondary to Agent 
Orange exposure.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for a bilateral 
hip disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Evidence received since the final May 1994 rating 
decision wherein the RO denied service connection for a skin 
disorder, pityriasis rosea, is not new and material, and the 
claim for service connection is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1999).  

4.  The veteran's claim for service connection for a skin 
disorder, other than pityriasis rosea, alleged to be 
secondary to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A Bilateral Hip Disorder and a Right Knee Disorder

Preservice private records dated from 1960 to 1969 are 
negative for complaints or diagnoses of hip or right knee 
disabilities.  

The veteran's initial claim for service connection was filed 
shortly after service separation in January 1970.  At that 
time, the veteran reported a "knee and hip ailment" from 
1965 (preservice) and also reported inservice treatment.  A 
review of the service medical records (SMRs) reflects 
inservice left knee complaints.  Inservice clinical findings 
were negative for a left knee disorder as were postservice VA 
findings upon examination in March 1970.  

The RO denied the veteran's claim for service connection for 
a left knee disorder in April 1970.  That issue is not a part 
of the current appeal.  

The Board notes that at time of separation examination in 
June 1969, the veteran currently reported occasional right 
knee pain.  This was noted to be asymptomatic, however, and 
upon VA examination in March 1970, he exhibited full range of 
motion with no pain, and no instability.  X-ray of the left 
hip in March 1970 was interpreted as negative.  

Additional postservice medical records are dated 1985 through 
1998.  These records primarily reflect treatment for 
complaints not associated with the current appeal in the 
1980s and early 1990s.  For example, the veteran was seen for 
left knee complaints in 1985, alcohol abuse in 1986, and to 
rule out a myocardial infarction in 1990.  As early as 1993, 
however, the veteran had right hip and right leg complaints.  
Deep vein thrombophlebitis (DVT) was diagnosed.  In May 1994, 
the RO denied service connection for DVT as secondary to 
Agent Orange exposure.  

Subsequently dated records reflect that the veteran under a 
right total hip replacement due to avascular necrosis in 
October 1994.  The veteran gave a history at that time of 
progressive right hip problems for the past 2 years.  After 
DVT was diagnosed in the left lower extremity in November 
1994, the veteran also underwent a left total hip replacement 
due to avascular necrosis in December 1995.  

At a personal hearing in October 1997, the veteran provided 
testimony in support of the claims on appeal.  Specifically, 
as to the hips and right knee, he stated that he first noted 
a hip problem in 1973-1974.  Hearing [Hrg.] Transcript [Tr.] 
at 5.  The veteran pointed out that he had had both hips 
replaced and had degenerative joint disease in both joints.  
Tr. at 6.  He also reported that he had a right knee 
condition which was aggravated during basic training.  Tr. at 
6.  He reported continued problems in the right knee after 
service resulting in surgery to the right knee in 1985.  Tr. 
at 8.  

Additional treatment records dated through 1998 essentially 
reflect treatment for disabilities other than those on 
appeal.  

Criteria 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific findings that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.303(b) (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

A Bilateral Hip Disorder

There is medical evidence of post service bilateral hip 
problems resulting in total hip replacements - the right hip 
in 1994 and the left hip in 1995.  Thus, for the purposes of 
establishing a well grounded claim, the first prong of the 
Caluza analysis (the existence of a current disability) has 
been satisfied.  The second element of a well grounded claim 
is met by the veteran's evidentiary assertion that he 
sustained back injury in a fall in service.  This assertion 
must be presumed to be true for the limited purpose of 
determining whether a well grounded claim has been presented.  
King v. Brown, 5 Vet. App. 19 91993).  

What this record lacks is competent medical evidence of a 
nexus between injury or disease in service and current 
disability (the third element of a well grounded claim).  The 
veteran's service records are entirely negative for hip 
complaints.  While the veteran reported a hip ailment at the 
time that he initially filed a claim, no hip disorder was 
found.  X-ray of the left hip in 1970 was negative.  It was 
many years later before additional hip complaints were 
reported, and from the record, these problems were associated 
with avascular necrosis and DVT.  There is nothing in the 
record to suggest incurrence or aggravation of any right or 
left hip disorder during service.  No post service hip 
disorder, moreover, has been associated in any way to the 
veteran's military service many years before.  

In the absence of competent medical evidence showing the 
incurrence or an increase in any preexisting disability of a 
hip disorder during service, and no competent medical nexus 
evidence linking the veteran's service and any post service 
hips disabilities, the claim is not well grounded as the 
third prong of Caluza, supra, is not met.  

The Board is of course cognizant of the veteran's assertions 
that his hip disorders are of service origin.  As discussed 
above, as a lay person, the veteran is not competent to 
ascribe any current hip pathology to any alleged incidents in 
service.  See Espiritu, supra.  

For the reasons and bases stated above, the veteran's claim 
of entitlement to service connection for a bilateral hip 
disorder is not well grounded.  The benefit sought on appeal 
is therefore denied.  



A Right Knee Disorder

In general, and as reported above, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  First, there must be competent 
medical evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of an occurrence 
or aggravation of a disease or injury incurred in service 
(lay or medical evidence).  Third, there must be a nexus 
between the in-service injury or disease and the current 
disability (medical evidence or the legal presumption that 
certain disabilities manifest within certain periods are 
related to service).  See Caluza, Rabideau, Brammer, 
Cartwright, Layno, Grottveit, and Lathan, supra.  

The Board notes that while the veteran reported occasional 
right knee pain at the time of separation from service 
examination in June 1969, no chronic right knee disorder was 
diagnosed.  Post service records include right lower 
extremity complaints diagnosed as DVT.  The veteran has 
reported right knee surgery in 1985, but records of this 
alleged procedure are not of record although the RO sought 
these records.  In any event, this record would not 
constitute evidence of a current disability.  The Board notes 
that the additional treatment records do not reflect the 
diagnosis of any current right knee disability.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or well 
grounded claim.  In other words, the first element of a well 
grounded claim, as required by Caluza, is not met.  Moreover, 
in order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998). 

The Board notes that the veteran reported at the October 1997 
personal hearing that he had a right knee disorder that was 
aggravated during service.  This assertion which is presumed 
to be true for the limited purpose of determining whether a 
well grounded claim has been presented.  See King, supra.  
Thus, the second prong of a well grounded claim is met.  See 
Caluza.  However, as related above, no chronic right knee 
disorder was noted prior to or during service, and has not 
been diagnosed post service.  As reflected above, DVT in the 
lower extremities was diagnosed post service, but it was 
determined that this disorder was not of service origin.  See 
the May 1994 rating decision.  

In the absence of clinical evidence indicating the presence 
of any chronic right knee disorder, the claim for service 
connection is not plausible and accordingly, not well 
grounded.  Additionally, there is no competent evidence of 
record linking any such claimed disorder to service, either 
directly or through aggravation.  The Court has held that 
"[i]n absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Accordingly, for the reasons and bases stated above, the 
Board concludes that the veteran has not submitted a well 
grounded claim of entitlement to service connection for a 
right knee disability.  The benefit sought on appeal is 
accordingly denied.  

Factual Background

Skin Disorders, to include Pityriasis Rosea, as Due to 
Exposure to Agent Orange 

The evidence which was of record prior to issuance of the May 
1994 rating decision wherein the RO denied entitlement to 
service connection for pityriasis rosea is summarized briefly 
below.  

Preservice records reflect that the veteran was seen in 
September 1963 for a facial rash.  The impression was 
seborrheic dermatitis.  Treatment was to include washing of 
the face with surgical soap.  SMRs are negative for treatment 
of skin problems, but the Board notes that the veteran was 
seen during his active service period in February 1969 at a 
private facility for herpes zoster involving the 
intrascapular nerve.  This rash improved with treatment.  

When the veteran filed his initial claim in January 1970, he 
reported a scalp condition from 1967 and shingles in 1969.  

Upon VA skin examination in March 1970, the veteran gave an 
18 months history of scaling of the scalp, eyebrows, and 
external ears with pruritus.  He had been medicating himself 
with creams and shampoos without relief.  Examination showed 
marked seborrheid dermatitis of the scalp, extending to the 
forehead, the eyebrows, nasal folds and external ears.  

As reported earlier, the RO denied direct service connection 
for dermatitis and shingles in an April 1970 rating decision.  

In June 1990, he filed a claim for service connection for 
residuals of exposure to Agent Orange.  In July 1990, he was 
informed by the RO of pending legislation with reference to 
disability resulting from having been exposed to Agent 
Orange.  

Subsequently dated records include treatment for various 
disabilities to include pityriasis rosea in February 1993.  

The evidence associated with the claims file subsequent to 
the May 1994 rating decision wherein the RO denied 
entitlement to service connection for pityriasis rosea as due 
to Agent Orange exposure is reported below.  

At a personal hearing in October 1997, the veteran testified 
that he had a preexisting skin disorder that was worsened 
during service due to Agent Orange exposure.  

Records added to the claims file include private records from 
1960 through 1969 which substantiate that the veteran was 
seen prior to service for a skin rash and in February 1969 
for herpes zoster.  These records submitted after the May 
1994 denial appear to be handwritten copies of records 
already considered in the previous denial.  VA records dated 
from November 1992 through August 1996 reflect treatment for 
other disabilities although dermatitis and mild eczematous 
rash were noted in August 1996.  An ulcerated lesion on the 
left ankle was noted, and the assessment was stasis ulcer.  

Criteria 

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:



New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In Boeck v. Brown, 6 Vet. App. 14 (1993), the Court held that

A(n appellant) claiming entitlement to VA benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (l992).

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under  38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, supra.  A claimant would not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, supra.  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau, supra.  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza, supra.

Service connection may be established for a disability 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury of disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.303(a), 3.304 (1999); Collette v. Brown, 
82nd F.3d, 389 (Fed. Cir. 1996).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1999) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1999).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(1999) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma. 38 C.F.R. § 
3.307(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(1999).  The Secretary has also determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted. 59 Fed. 
Reg. 341-46 (January 4, 1994).

Effective November 7, 1996, presumptive service connection 
became warranted for two additional diseases under 38 C.F.R. 
§ 3.309(e): Acute and subacute peripheral neuropathy, and 
prostate cancer.

Provisions of 38 C.F.R. § 3.307(6)(iii) (1998) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease [of 
which diabetes mellitus is not one] shall be presumed to have 
been exposed to the herbicides.  [The veteran has been found 
to be so presumed to have been exposed].

However, presumptive provisions are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

The Court has held that special presumptions, etc. and/or 
other standards do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit, supra.  
However, service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz, 
op. cit.  In such a case, as in other situations dealing with 
special provisions of 38 U.S.C.A. § 1154, an individual may 
well provide data with regard to incidents which took place, 
etc. although a lay witness is not capable of offering 
evidence requiring medical knowledge.  Espiritu, supra.  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to AO and the 
legislative and other machinations associated therewith, the 
Court recently found that plausible medical evidence of the 
existence of a current presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well-grounded service connection claim as to 
that disease.  The case also holds that the presence of the 
disease would carry with it the presumption of nexus to 
service as well.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1996).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette, supra.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin, supra.  

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

Analysis

Pityriasis Rosea

The veteran seeks to reopen his claim for service connection 
for a skin disorder which the RO denied in a May 1994 rating 
decision.  When a claim denied by the RO becomes final, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  The Board finds 
that the May 1994 determination wherein the RO denied the 
veteran's claim for service connection for pityriasis rosea 
is final.  

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for pityriasis rosea, 
claimed as secondary to Agent Orange exposure.  Although new 
to the extent that they were not previously of record, 
additional documentation referable to post service medical 
treatment is not material evidence sufficient to reopen the 
previously denied claim because it doe not show that a skin 
disorder has been linked to service on any basis including as 
secondary to Agent Orange exposure.  Moreover, because the 
medical documentation submitted since 1994 is not probative 
of the issue at hand, it does not bear directly or 
substantially upon the specific matter under consideration.  

At his personal hearing in October 1997, the veteran merely 
reiterated his contention that service connection was 
warranted for a skin disorder as a condition that was the 
result of inservice exposure to herbicides or that his skin 
disorder preexisted service and was aggravated therein.  

The veteran has been consistent in his assertion that his 
skin disorder is related to his period of service, 
specifically his exposure to Agent Orange.  The Board does 
not dispute that the veteran was exposed to Agent Orange.  
The issue of whether his pityriasis rosea is secondary to 
such exposure or preexisted service and was aggravated 
therein is an issue of medical causation for which competent 
medical evidence is required.  The issue at hand requires 
competent medical evidence because it involves medical 
causation.  The veteran's lay opinion is not competent to 
establish a link between Agent Orange exposure in service and 
his currently diagnosed pityriasis rosea, a disorder not 
recognized for the purpose of presumptive service connection.  
The veteran is clearly asserting a fact well beyond his 
competence to do so.  Espiritu, supra.  

For the foregoing reasons, the evidence added to the record 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In light of the foregoing, the Board must 
conclude that the veteran has not submitted "new" and 
"material" evidence to reopen his claim.  38 C.F.R. 
§ 3.156.  

The Court has articulated additional guidance in the handling 
of petitions to reopen previously and finally denied claims.  
In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999), the Court essentially held that the recent 
decision of the Federal Circuit in Hodge required the 
replacement of the two-step test in Manio with a three step 
test.  First, the Board must determine whether the evidence 
presented or secured since the prior final denial of the 
claim is "new and material."  Colvin, supra.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the case will be decided on the merits, but only 
after the Board has determined that VA's duty to assist under 
38 U.S.C.A. § 5107 has been fulfilled.  The Court noted in 
Elkins and Winters that by the ruling in Hodge, the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.

Thus, if the Board had determined that the additionally 
submitted evidence was "new and material," it would reopen 
the claim and perform the second and third steps in the 
three-step analysis, evaluating the claim for well 
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  
Elkins, supra, and Winters, supra.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for pityriasis 
rosea, claimed as secondary to AO exposure, the first element 
has not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171.

A Skin Disorder (Other Than Pityriasis Rosea)

The veteran also claims service connection for skin 
disorders, other than pityriasis rosea.  As he is claiming 
entitlement to VA benefits, he has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
Tirpak, supra.  If he has not presented a well-grounded 
claim, then the appeal must fail and there is no duty to 
assist him/her further in the development of the claim.  38 
U.S.C.A. § 5107(a); Murphy, supra. 

The veteran's SMRs show only an acute and transitory episode 
of a minor skin disorder in 1969, herpes zoster involving the 
intrascapular nerve, which improved with treatment.  Post 
service examination in 1970 showed marked seborrheic 
dermatitis and more recently (in the 1990s) the veteran has 
been treated for dermatitis and mild eczema.  

The Board notes that the veteran has never been diagnosed 
with the Agent Orange presumptive diseases of chloracne, 
another acneform disease consistent with chloracne, or 
porphyria cutanea tarda; and there is also no evidence of 
such disorders within the one-year presumptive period.  

The legal authority on presumptive service connection for 
Agent Orange diseases is of no benefit to the veteran in 
establishing service, as all post service skin disease 
diagnosed, are not subject to the presumption.  Under the 
circumstances, for his claim to be well grounded he would 
have to submit competent medical evidence of causality, 
linking his current skin problems to Agent Orange exposure or 
other incidents of service.  Darby v. Brown, 10 Vet. App. 243 
(1997); Caluza, supra.  

In the absence of competent medical evidence of causality, as 
discussed above, the veteran's claim for service connection 
for a skin disorder, other than pityriasis rosea, claimed as 
secondary to Agent Orange exposure, is implausible and must 
be denied as not well grounded.  


ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

The veteran not having submitted new and material evidence to 
reopen a claim for service connection for pityriasis rosea as 
secondary to Agent Orange exposure is denied.  

Entitlement to service connection for a skin disorder (other 
than pityriasis rosea) as secondary to Agent Orange exposure 
is denied.  


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

